Supreme Court
OF
NevADA

Wn 947A oR

IN THE SUPREME COURT OF THE STATE OF NEVADA

MATTHEW ADAM SUPNICK, No. 85212
Appellant, E L om 5
vs. Pe
MELISSA ANN SUPNICK, i
Respondent. NOV 28 202¢

 

 

ORDER DISMISSING APPEAL

This is an appeal from an order denying a motion to modify
child custody. Eighth Judicial District Court, Family Court Division, Clark
County; Stacy Michelle Rocheleau, Judge.

This court’s initial review indicated a potential jurisdictional
defect. Specifically, the notice of appeal appears to have been prematurely
filed because it was filed after the timely filing of a tolling motion and before
the motion has been formally resolved. A timely tolling motion terminates
the 30-day appeal period, and a notice of appeal is of no effect if it is filed
after such a motion is filed but before the district court enters a written
order finally resolving the motion. See NRAP 4(a)(6). Accordingly, this
court entered an order directing appellant to show cause why this appeal
should not be dismissed for lack of jurisdiction.

In response to the order to show cause, appellant admits that
he filed a timely tolling motion for reconsideration and to alter or amend
the judgment. Appellant contends that the district court’s October 31, 2022,
minute order denying the tolling motion gives this court jurisdiction over
this appeal. “[{D]ispositional court orders that are not administrative in
nature, but deal with the procedural posture or merits of the underlying

controversy, must be written, signed, and filed before they become

22- SPIMO

 

 

 
Supreme Court
OF
NeEvADA

th OSTA 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004); see also Rust v. Clark
Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (stating that
the clerk’s minute order is ineffective). Accordingly, it appears the tolling
motion is still pending. A premature notice of appeal does not divest the

district court of jurisdiction; this court lacks jurisdiction, and
ORDERS this appeal DISMISSED.!

2

Cadish

Prekor wep di

Pickering

Sr. J.

 

ce: Hon. Stacy Michelle Rocheleau, District Judge, Family Court Division
Jones & LoBello

Kainen Law Group
Eighth District Court Clerk

 

1The Honorable Mark Gibbons, Senior Justice, participated in this
matter under a general order of assignment.